



EXHIBIT 10.57


BRADY CORPORATION
NONQUALIFIED STOCK OPTION


Upon management’s recommendation, the Management Development and Compensation
Committee (the “Committee”) of the Brady Corporation Board of Directors has
awarded to _______________ (“Employee”) a non-qualified stock option (the
“Option”) effective _______________, 20__, pursuant to the terms of the Brady
Corporation 2017 Omnibus Incentive Plan (the “Plan”). The Corporation’s records
shall be the official record of the Option grant described herein and, in the
event of any conflict between this description and the Corporation’s records,
the Corporation’s records shall control.


1.
Number of Shares Optioned; Grant Price



The Corporation grants to the Employee the right and option to purchase, on the
terms and conditions hereof, all or any part of an aggregate of X,XXX Shares of
the presently authorized Class A Common Stock of the Corporation, $.01 par
value, whether unissued or issued and reacquired by the Corporation, at the
price of $XX.XX per Share (the “Grant Price”).


2.
Conditions of Exercise of Options During Employee’s Lifetime; Vesting of Option



Except as provided in this Section and in Section 3, this Option may not be
exercised (a) unless Employee is at the date of the exercise in the employ of
the Corporation or an Affiliate, and (b) until Employee shall have been
continuously so employed for a period of at least one year from the date hereof.
Thereafter, this Option shall be exercisable for any amount of Shares up to the
maximum percentage of Shares covered by this Option (rounded up to the nearest
whole Share), as follows (but in no event shall this Option be exercisable for
any Shares after the expiration date provided in Section 7):




Number of Completed Years After Grant Date
Maximum Percentage of Shares For Which Option is Exercisable
 
 
 
 
 
 
 
 





If Employee shall cease to be employed by the Corporation or an Affiliate for
any reason other than as provided in Section 3 after Employee shall have been
continuously so employed for one year after the grant of this Option, Employee
may, at any time within 90 days of such termination, but in no event later than
the date of expiration of this Option, exercise this Option to the extent
Employee was entitled to do so on the date of such termination. Notwithstanding
the foregoing, this Option shall immediately expire if Employee is terminated
for Cause; provided that for purposes of this Agreement a termination for poor
performance shall not be considered a termination for Cause. This Agreement does
not confer upon Employee any right of continuation of employment by the
Corporation or an Affiliate, nor does it impair any right the Corporation or any
Affiliate may have to terminate the Employee’s employment at any time.





--------------------------------------------------------------------------------







3.
Termination of Employment



Notwithstanding the provisions of Section 2 hereof, if the Employee:


a)
is terminated by the death of the Employee, any unexercised, unexpired Stock
Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;



b)
is terminated as a result of the Disability of the Employee, any unexercised,
unexpired Stock Options granted hereunder to the Employee shall become 100%
vested and fully exercisable, in whole or in part, at any time within one year
after the date of Disability; or



c)
is terminated as a result of the Employee’s retirement (after age 60 with five
years of employment with the Corporation or an Affiliate), any unexercised,
unexpired Stock Options granted hereunder to the Employee shall continue to vest
as provided in Section 2 hereof and any Stock Options that are or become vested
may be exercised, in whole or in part, at any time prior to the expiration date
of such option.



4.
Deferral of Exercise



Although the Corporation intends to exert its best efforts so that the Shares
purchasable upon the exercise of this Option will be registered under, or exempt
from, the registration requirements of, the Securities Act of 1933 (the “Act”)
and any applicable state securities law at the time or times this Option (or any
portion of this Option) first becomes exercisable, if the exercise of this
Option would otherwise result in a violation by the Corporation of any provision
of the Act or of any state securities law, the Corporation may require that such
exercise be deferred until the Corporation has taken appropriate action to avoid
any such violation.


5.
Method of Exercising Option



This Option shall be exercised by delivering to the Corporation, at the office
of its Treasurer, a written notice of the number of Shares with respect to which
this Option is at the time being exercised and by paying the Corporation in full
the Grant Price of the Shares being acquired at the time.


6.
Method of Payment



Payment shall be made either: (a) in cash, (b) by check, (c) by tendering
(either by actual delivery or by attestation) previously acquired Shares
(“Delivered Stock”), (d) by surrendering to the Corporation Shares otherwise
receivable upon exercise of the Stock Option (a "Net Exercise"), (e) by a
cashless (broker-assisted) exercise, (f) any combination of the foregoing or (g)
by any other method approved or accepted by the Administrator. Payment in the
form of Delivered Stock shall be in the amount of the Fair Market Value of the
Shares at the date of exercise and Shares used in a Net Exercise shall be valued
at their Fair Market Value determined as of the date of exercise of the Stock
Option, with Fair Market Value determined in accordance with Section 9.







--------------------------------------------------------------------------------









7.
Expiration Date



This Option shall expire ten years after the date on which this Option was
granted.


8.
Withholding Taxes



The Corporation may require, as a condition to the exercise of this Option, that
the Employee concurrently pay to the Corporation (either in cash or, at the
request of Employee, but subject to such rules and regulations as the
Administrator may adopt from time to time, in Shares of Delivered Stock) the
entire amount or a portion of any taxes which the Corporation is required to
withhold by reason of such exercise, in such amount as the Administrator or the
Corporation in its discretion may determine. The Employee may, subject to such
rules and regulations as the Corporation may adopt from time to time, elect to
have the Corporation hold back from the Shares to be issued upon the exercise of
the Option, Shares, the Fair Market Value of which is to be applied to the
Employee's withholding obligations; provided that the Shares withheld may not
have a Fair Market Value exceeding the maximum statutory tax rates in the
Employee’s applicable jurisdictions.


9.
Method of Valuation of Stock



The “Fair Market Value” of a Share on any date shall mean, if the stock is then
listed and traded on a registered national securities exchange, or is quoted in
the NASDAQ National Market System, the average of the high and low sales price
recorded in composite transactions for such date or, if such date is not a
business day or if no sales of Shares shall have been reported with respect to
such date, the next preceding business date with respect to which sales were
reported. In the absence of reported sales or if the stock is not so listed or
quoted, but is traded in the over-the-counter market, Fair Market Value shall be
the average of the closing bid and asked prices for such Shares on the relevant
date.


10.
Confidentiality, Non-Solicitation and Non-Compete



As consideration for the grant of this Option, Employee agrees to, understands
and acknowledges the following:
a)
During Employee's employment with the Corporation and its Affiliates (the
"Company"), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. During Employee’s
employment with Company, and for a two (2)-year period thereafter, Employee
agrees not to use or disclose Company’s Confidential Information except as
necessary in executing Employee’s duties for Company. Employee shall keep
Confidential Information constituting a trade secret under applicable law
confidential for so long as such information constitutes a trade secret (i.e.,
protection as to trade secrets shall not necessarily expire at the end of the
two (2)-year period). Employee agrees that all Confidential Information is and
shall remain the sole and absolute property of the Company. Upon the termination
of Employee's employment with the Company for any reason, Employee shall
immediately return to the Company all documents and materials that contain or
constitute Confidential Information, in any form whatsoever, including but not
limited to, all copies, abstracts, electronic versions, and summaries thereof.
As to any






--------------------------------------------------------------------------------





electronically stored copies of Confidential Information, Employee shall contact
their supervisor or Company’s General Counsel to discuss the proper method for
returning such items. Employee hereby consents and agrees that Company may
access any of Employee’s personal computers and other electronic storage devices
(including personal phones) and any electronic storage accounts (such as
dropbox) so as to allow Company to ascertain the presence of Company’s
Confidential Information and how such information has been used by Employee and
to remove any such items from such devices and accounts. Employee further agrees
that, without the written consent of the Chief Executive Officer of the
Corporation or, in the case of the Chief Executive Officer of the Corporation,
without the written approval of the Board of Directors of the Corporation,
Employee will not disclose, use, copy or duplicate, or otherwise permit the use,
disclosure, copying or duplication of any Confidential Information of the
Company, other than in connection with the authorized activities conducted in
the course of Employee's employment with the Company. Employee agrees to take
all reasonable steps and precautions to prevent any unauthorized disclosure,
use, copying or duplication of Confidential Information. For purposes of this
Agreement, Confidential Information means any and all financial, technical,
commercial or other information concerning the business and affairs of the
Company that is confidential and proprietary to the Company, including without
limitation,


(i)
information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;



(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;



(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and



(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.



(vi)
Confidential Information does not include information which: (i) is already
available to the public without wrongful act or breach by Employee; (ii) becomes
available to the public through no fault of Employee; or (iii) is required to be
disclosed pursuant to a court order or order of government authority, provided
that Employee promptly notifies Company of such request so Company may seek a
protective order






--------------------------------------------------------------------------------







b)
Post-Employment Customer Non-Solicitation Agreement. For one (1) year following
Employee’s separation from Company, Employee will not contact-or support others
in contacting-customers of Company with whom Employee had business contact
during the last two (2) years of Employee’s employment with Company, for the
purpose of selling or providing products or services competitive with those
offered by Company (“Competitive Products”). “Competitive Products” shall mean
products and services competitive with those products and services for which
Employee was responsible during the last two (2) years of Employee’s employment
with Company.



c)
Post-Employment Non-Solicitation Agreement Based Upon Customer Knowledge. For
one (1) year following Employee’s separation from Company, Employee will not
contact-or support others in contacting-customers of Company about whom Employee
possesses Confidential Information or for whom Employee supervised others in
serving during the last two (2) years of Employee’s employment with Company, for
the purpose of selling or providing products or services competitive with those
offered by Company (“Competitive Products”). “Competitive Products” shall mean
products and services competitive with those products and services for which
Employee was responsible during the last two (2) years of Employee’s employment
with Company.



d)
Post-Employment Non-Compete Agreement. For one (1) year following Employee’s
separation from Company, Employee will not, directly or indirectly, within the
Restricted Territory, provide services similar to any of those Employee provided
to Company during the last two (2) years of Employee’s employment with Company
to a competitor of Company or a person or entity preparing to compete with
Company. If Employee’s services to Company at all times during their last two
(2) years of employment were limited to particular subsidiaries or affiliates
(Tricor Direct, Inc., Precision Dynamics Corporation, etc.) or divisions (WPS,
IDS, PDC, etc.), then the term “competitor” as used in this paragraph will be
limited to competitors of all such subsidiaries, affiliates, and divisions.
"Restricted Territory" shall mean the territories and regions to which Employee
was assigned during the last year of their employment with Company. If Employee
was not responsible for particular territories or regions during their last year
of employment, then "Restricted Territory" shall instead be defined as the
country in which Employee primarily worked for Company during the last year of
their employment.



e)
Post-Employment Restriction on Working With Competitive Products. For one (1)
year following Employee’s separation from Company, Employee will not, work in
the development, design, modification, improvement, or creation of products or
services competitive with any products or services with which Employee was
involved in the development, design, modification, improvement or creation for
Company during the last two (2) years of Employee’s employment.



f)
Post-Employment Restriction on Advising Investors. For one (1) year following
Employee’s separation from Company, Employee will not, directly or indirectly,
advise a private equity firm or other investor regarding buying, investing in,
or divesting from Company or any of its competitors.



g)
Post-Employment Restriction on Soliciting Employees. For one (1) year following
Employee’s separation from Company, Employee will not solicit or encourage Key






--------------------------------------------------------------------------------





Employees of Company to provide services to a competitor of Company or to
otherwise terminate their relationship with Company. “Key Employees” are
employees or contractors whom Employee supervised, who supervised Employee, or
with whom Employee had significant business contact during Employee’s last year
of employment with Company and who work for or serve Company as an engineer,
manager, executive, sales employee, professional, or director.


h)
Duty of Loyalty and Related Obligations. Employee acknowledges and agrees that
Employee owes Company a duty of loyalty while employed by Company. During
Employee’s employment with Company, Employee agrees not to take action that will
harm Company, such as, encouraging employees, vendors, suppliers, contractors,
or customers to terminate their relationships with Company, usurping a business
opportunity from Company, engaging in conduct that would injure Company’s
reputation, providing services or assistance to a competitive enterprise, or
otherwise competing with Company.



i)
Non-Disparagement and Social Media. Employee agrees not to disparage Company or
any of its officers, directors, or employees on social media, on any public
platform, or to persons external to Company when such comments have the
potential to harm Company (i.e., making disparaging comments about Company to
distributors, customers, suppliers, etc.).



j)
Other Business Relationships. Employee agrees, for a one (1)-year period
following Employee’s separation from Company, not to encourage or advise any
vendors, suppliers, or others possessing a business relationship with Company to
terminate that relationship or to otherwise modify that relationship to
Company’s detriment.



k)
Employee acknowledges and agrees that compliance with this Section 10 is
necessary to protect the Company, and that a breach of any of this Section 10
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 10,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 10, or to enjoin Employee from
performing services in breach of Section 10. Employee hereby agrees to submit to
the jurisdiction of any Court of competent jurisdiction in any disputes that
arise under this Agreement.



l)
Employee further agrees that, in the event of a breach of this Section 10, the
Corporation may elect to recover all or any part of the value of any amounts
previously paid or payable or any Shares (or the value of any Shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.



m)
Employee agrees that the terms of this Section 10 shall survive the termination
of Employee's employment with the Company.



n)
EMPLOYEE HAS READ THIS SECTION 10 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE






--------------------------------------------------------------------------------





POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE'S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.


11.
Clawback



This Option is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of Awards or any Shares or other cash or
property received with respect to the Awards (including any value received from
a disposition of the Shares acquired upon payment of the Awards).


12.
No Rights in Shares Until Certificates Issued



Neither the Employee nor his heirs nor his personal representative shall have
any of the rights or privileges of a stockholder of the Corporation in respect
of any of the Shares issuable upon the exercise of the Option herein granted,
unless and until certificates representing such Shares shall have been issued or
Shares in book entry form shall have been recorded in the records of the
Corporation’s transfer agent.


13.
Option Not Transferable



No portion of the Option granted hereunder shall be transferable or assignable
(or made subject to any pledge, lien, obligation or liability of an Employee)
except (a) by last will and testament or the laws of descent and distribution
(and upon a transfer or assignment pursuant to an Employee’s last will and
testament or the laws of descent and distribution, any Option must be
transferred in accordance therewith); (b) during the Employee’s lifetime,
nonqualified stock Options may be transferred by an Employee to the Employee’s
spouse, children or grandchildren or to a trust for the benefit of such spouse,
children or grandchildren, provided that the terms of any such transfer prohibit
the resale of Shares acquired upon exercise of the option at a time during which
the transferor would not be permitted to sell such Shares under the
Corporation’s policy on trading by insiders.


14.
Prohibition Against Pledge, Attachment, Etc.



Except as otherwise herein provided, the Option herein granted and the rights
and privileges pertaining thereto shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.


15.
Change in Control



Anything contained herein to the contrary notwithstanding, in the event of a
Change in Control (as defined in Exhibit A), this Option shall become fully
vested and exercisable. The Administrator may elect to cancel the Option. If the
Option is canceled, the Corporation, or the corporation assuming the obligations
of the Corporation hereunder, shall pay the Employee an amount of cash or stock,
as determined by the Administrator, equal to the number of Shares subject to the
canceled Option multiplied by the difference between the Grant Price per Share,
as described in Section 1 hereof, and the Fair Market Value per share,
determined in accordance with Section 9 hereof, as of





--------------------------------------------------------------------------------





the time of surrender. No event described in Section 13.05 of the Plan shall
cause the Option to become fully vested and exercisable unless such event is a
Change in Control (as defined in Exhibit A).


16.
Notices



Any notice to be given to the Corporation under the terms of this Agreement
shall be addressed to the Corporation in care of its Chief Financial Officer,
and any notice to be given to the Employee may be addressed at the address as it
appears on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Except as provided in Section 5
hereof, any such notice shall be deemed to have been duly given, if and when
enclosed in a properly sealed envelope addressed as aforesaid, and deposited,
postage prepaid, in the United States mail.


17.
Provisions of Plan Controlling



This Option is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Option and the provisions
of the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Option grant and has done
so herein. Terms defined in the Plan where used herein shall have the meanings
as so defined. Employee acknowledges receipt of a copy of the Plan.


18.
Wisconsin Contract



This Option has been granted in Wisconsin and shall be construed under the laws
of that state.


19.
Severability



Wherever possible, each provision of this Option will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof. A court of competent jurisdiction is expressly
authorized to modify overbroad provisions so as to make them enforceable to the
maximum extent permitted by law and is further authorized to strike whole
provisions that cannot be so modified.


20.
At-Will Employment.



Nothing in this Agreement is intended to change Employee’s status as an at-will
employee. Employee understands that Employee is an at-will employee and that
Employee’s employment can be terminated at any time, with or without notice or
cause, by either Employee or Corporation.


21.
Notice of Immunity.



In accordance with the Defend Trade Secrets Act, Employee is hereby advised
that:


An individual shall not be held criminally or civilly liable under any federal
or state trade





--------------------------------------------------------------------------------





secret law for the disclosure of a trade secret that is made in confidence to a
federal, state, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law. An
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order.










IN WITNESS WHEREOF, the Corporation has granted this Option as of the day and
year first above written.


BRADY CORPORATION


By: J. MICHAEL NAUMAN    
Name: J. Michael Nauman
Its: President and Chief Executive Officer


EMPLOYEE'S ACCEPTANCE


I, _______________, hereby accept the foregoing Option Award and agree to the
terms and conditions thereof, including the restrictions contained in Section 10
of this Agreement.


EMPLOYEE:


Signature: _______________
Print Name: _______________
    





--------------------------------------------------------------------------------





EXHIBIT A


Change in Control Definition


A “Change in Control” means the occurrence of any one of the following events:


(a)A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of voting securities of
the Company where such acquisition causes any such Person to own more than 50%
of the combined voting power of the Company’s voting securities entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following shall not be deemed to
result in a Change in Control, (i) any acquisition or holding by the members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust, (ii) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (iii) any acquisition by the Company or a
wholly owned Subsidiary, (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company, (v) any underwriter temporarily holding securities pursuant to
an offering of such securities, or (vi) any acquisition by any entity pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or


(b)A change in the composition of the Board such that the individuals who, as of
August 1, 2016, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to August 1, 2016, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of a majority of those individuals then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board;
provided, further, however, that a director who has been approved by members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust while they beneficially own
collectively more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors shall be deemed to be an Incumbent Director; or


(c)Approval by the shareholders of the Company and the subsequent consummation
of a reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination: (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the total number of outstanding shares of both Class A Common Stock and Class B
Common Stock (the “Outstanding Company Common Stock”) and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries); (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business





--------------------------------------------------------------------------------





Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination; and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination, or


(d)Approval by the shareholders of the Company and the subsequent consummation
of
(i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
unless the sale or other disposition is to a corporation, with respect to which
following such sale or other disposition, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
total number of outstanding shares of both Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of such other corporation, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the sale or other disposition, and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.


Notwithstanding the foregoing, for purposes of any Award subject to Section 409A
of the Code, no Change in Control shall deemed to have occurred upon an event
described in this definition unless the event constitutes a change in ownership
of the Company, a change in effective control of the Company, a change in
ownership of a substantial portion of the Company’s assets, each under Section
409A of the Code or otherwise constitutes a change on control within the meaning
of Section 409A of the Code; provided, however, if the Company treats an event
as a Change in Control that does not meet the requirements of Section 409A of
the Code, such Award shall be paid when it would otherwise have been paid but
for the Change in Control.





